            Case 2:10-cv-00066-SEH Document 93 Filed 02/02/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION

CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH,
                                                     No. CV-10-66-BU-SEH
                              Appellant,

vs.                                                          ORDER

OFFICIAL COMMITTEE OF
UNSECURED CREDITORS,
YELLOWSTONE MOUNTAIN
CLUB, LLC, YELLOWSTONE
MOUNTAIN DEVELOPMENT, LLC,
BIG SKY RIDGE, LLC, AND
YELLOWSTONE CONSTRUCTION
COMPANY, LLC,

                              Appellees.

           On June 11, 2020, the Ninth Circuit Court of Appeals issued its Opinion in

the case of Blixseth v. Credit Suisse. 1 Mandate was issued on August 28, 2020. 2

       See Doc. 171, Blixseth v. Yellowstone Mountain Club, LLC et al, No. CV 11-65-BU­
       1

SEH (D. Mont. June 11, 2020).
      2
        See Doc. 173, Blixseth v. Yellowstone Mountain Club, LLC et al, No. CV 11-65-BU­
SEH (D. Mont. Aug. 28, 2020).
Case 2:10-cv-00066-SEH Document 93 Filed 02/02/21 Page 2 of 3
Case 2:10-cv-00066-SEH Document 93 Filed 02/02/21 Page 3 of 3
